Citation Nr: 1404442	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.  

2.  Entitlement to an initial compensable evaluation for neuralgia, left sciatic nerve.

3.  Entitlement to an initial evaluation in excess of 30 percent for chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from August 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his disagreement with the initial evaluation assigned for service-connected pulmonary disability, and in his 2013 substantive appeal, the Veteran raised claims for service connection for residuals, rib resection, and for scars, status post left thoracotomy with decortication and status post drainage tubes.  The claims for service connection for residuals of rib resection and scars have not been adjudicated.  Therefore, the Board does not have jurisdiction over those issues, and those issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Even considering his complaints of pain on motion and functional loss, the Veteran's lumbar sprain has not resulted in forward flexion limited to 60 degrees or less, a combined range of thoracolumbar motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

2.  The Veteran's neuralgia, left sciatic nerve, has been manifested by complaints of occasional pain radiating to the left buttock or left thigh, and a report of subjective tingling of the left thigh, but no objective neurologic symptom or abnormality of the left lower extremity has been identified.  

3.  The Veteran's pulmonary function tests meet some criteria for a 10 percent evaluation, and one criterion for a 30 percent evaluation, but do not meet of approximate any criterion for a 60 percent evaluation.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for service-connected lumbar sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an increase to an initial 10 percent evaluation, but no greater, for neuralgia, left sciatic nerve, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2013).

3.  The criteria for an initial evaluation in excess of 30 percent COPD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to the claimant

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

The Veteran seeks increased initial ratings following the initial grants of service connection for the disabilities at issue.  As service connection for the disabilities at issue has been granted, each underlying claim was considered substantiated.  Since the purpose of notice is to assist the claimant to substantiate the claim, the purpose that the notice is intended to serve has been fulfilled.  No additional notice is required for this appeal.  Dingess v. Nicholson, 20 Vet. App. 473, 490-91 (2006).  
In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

Service treatment records, VA clinical records, and VA examination reports have been obtained and associated with the claims files.  The Board has reviewed the Virtual VA electronic information database.  The Veteran has not identified any private provider who treated or currently treats him for the disabilities at issue, and has not identified additional relevant records.  

The Veteran was afforded VA examination in April 2010, soon after he submitted the February 2010 original claim for lumbar strain and lower extremity nerve pain.  Additional examinations were conducted in August 2011, after the Veteran submitted a claim for service connection for COPD.  The examination reports reflect that the Veteran's claims file was reviewed by the VA clinicians who performed the VA examinations.  The examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board recognizes that the last orthopedic examination is now over three years old, and that the respiratory examination is over two years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, as will be discussed below, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back, neurological, or respiratory disorders since the April 2010 and August 2011 VA examinations, respectively.  The Veteran has not argued the contrary.

VA has fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Claims for increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

1.  Claim for higher rating for lumbar disability

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Spine disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The general rating formula provides for a 10 percent evaluation when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Lumbosacral strain warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note 1.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a Note (2); see also 38 C.F.R. § 4.71, Plate V.   

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension.  The medical evidence which establishes that the Veteran has more than 120 degrees of combined range of motion establishes that ankylosis is not present, and criteria governing evaluation of ankylosis are not applicable to this case.  

If arthritis is established by X-ray findings, DC 5003 provides criteria for rating arthritis under certain circumstances.  If Intervertebral Disc Syndrome (IVDS) is present, ratings from 10 percent to 60 percent are warranted, depending on the total duration of incapacitating episodes.  As discussed further below, arthritis has not been established by radiologic examination, and no provider has assigned a diagnosis of arthritis or IVDS.   

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  Id. (assignment of highest rating for pain without other objective findings would lead to potentially "absurd results."  Id. at 43.   

In a February 2010 claim, the Veteran stated he was seeking service connection for a back injury incurred in service.  The Veteran noted that he was evaluated in 2005, prior to his service discharge, and it was determined that his back pain was likely to be temporary.  The Veteran reported that he continued to have back spasms, pain that spreads to his left buttock, and cramps in his back muscles.  The Veteran reported that the pain kept him from driving or loading trucks.  

The report of a February 2010 radiologic examination discloses that the Veteran's disc spaces and vertebral bodies were normal.  There was a decreased lordotic curve in the lateral view.  The Veteran reported a burning pain down the right buttock and leg.  The Veteran reported that he would have sharp pain instead of dull pain if he used his back too much.  The February 2010 x-ray report establishes that no degenerative changes were present, and no diagnosis of arthritis was assigned.  

VA examination conducted in April 2010 disclosed that the Veteran reported progressively worse back pain, for which he was taking cyclobenzaprine (Flexoril, Amrix) once daily, and using Ibuprophen.  He described the pain as constant.  His gait was normal.  There was no spasm of any thoracic or lumbar muscle, but there were objective signs of pain with motion.  The Veteran had forward flexion to 90 degrees and combined range of motion of 230 degrees.  The examiner stated that there was no lumbar flattening, scoliosis, or abnormality of the lordotic curve, and no muscle spasms or guarding.  The examiner noted the February 2010 radiologic examination.  The examiner assigned a diagnosis of chronic lumbar strain with intermittent spinal muscle spasm.  

This evidence is unfavorable to the claim for an initial rating in excess of 10 percent because the Veteran's forward flexion remains in excess of 60 degrees.  The next higher rating, a 20 percent rating, may be assigned where forward flexion is less than 60 degrees.  In fact, the Veteran had a full normal range of flexion of the lumbar spine, 90 degrees, as defined by VA regulations.  38 C.F.R. § 4.71a, Note (2); § 4.71, Plate V.  

The Veteran's combined range of motion (flexion, extension, left and right lateral flexion and left and right rotation) was 230 degrees, compared to full normal range of combined motion, defined as 240 degrees, which is far in excess of the 120 degrees of limitation that would result in a 20 percent rating.  It is true that the Veteran's extension was limited to 20 degrees, rather than the full normal range of 30 degrees of extension.  However, limitation of extension to 20 degrees does not warrant an evaluation in excess of 10 percent, since this is the only objective limitation of motion.  Thus, although the Veteran had objective signs of pain on motion, there was no functional loss which would support a rating in excess of 10 percent for the lumbar disability at the time of the February 2010 VA examination.  

The Veteran reported back spasms.  Radiologic examination disclosed a decreased lordotic curve in the lateral view.  This evidence is unfavorable to a rating in excess of 10 percent, since the next higher rating requires evidence of scoliosis, reversed lordosis, or abnormal kyphosis.  The fact that a decreased lordotic curve was noted on one x-ray view establishes that the lordotic curve was not reversed and that no other abnormality of shape of the spine that would warrant a higher rating was present.  

The Veteran indicated, in a January 2011 statement, that the severity of his back pain was increasing.  The report of VA examination of the spine in August 2011 discloses that the Veteran had forward flexion to 90 degrees.  His combined range of motion was to 225 degrees.  Such fails to support the assignment of an evaluation in excess of 10 percent.  A diagnosis of lumbosacral strain, recurrent and chronic, with pain, was the sole assigned diagnosis.  

A VA examiner who conducted examination in August 2011 stated that IVDS (intervertebral disc disease) was not present.  There is no evidence to the contrary, as the 2010 x-rays disclosed no degenerative disease of the spine.  Therefore, evaluation under DC 5243, for IVDS is not applicable.  

VA outpatient clinical records dated in 2010 and 2011 disclose no indication that the Veteran has sought medical treatment for lumbar spine disability during the pendency of the appeal.  Therefore, those records do not provide any evidence which supports a higher initial rating.  

The records show that the Veteran has been treated for a variety of medical disorders, but do not disclose that any medication has been prescribed for back pain.  The Veteran reports pain.  The Board must consider whether the Veteran is entitled to a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The examiner stated that the Veteran had weekly flare-ups, lasting one to two days, primarily manifested by increased pain.  The Veteran described mild, constant pain.  The Veteran had essentially normal retained motion, including when the Veteran reported increased pain on repetitive motion testing.  

The examiner opined that the primary result of flare-ups was increased pain.  The examiner did not indicate that the Veteran's pain further reduced motion during flare-ups.  The Board finds this statement sufficient, especially in light of the fact that the Veteran demonstrated a nearly normal range of flexion and combined range of motion after repetitive range of motion testing produced pain.  The assignment of a higher rating would necessitate a significant loss of range of motion, which is simply not demonstrated.  Consideration of the effects of pain does not warrant a higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The 2011 examination reports reflect that the Veteran's posture was normal.  This evidence establishes that there was no objective finding of scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the criterion for a 20 percent evaluation for muscle spasms of such severity as to result in scoliosis, reversed lordosis, or abnormal kyphosis is met.

Further, aside from his already service connected neuralgia, left sciatic nerve, there is no evidence that the Veteran experiences a neurological disorder that has been attributed to his low back disability.  There is no evidence of genitourinary system, bladder, or bowel dysfunction.

The preponderance of the evidence is against a finding that the Veteran meets any criterion for an evaluation in excess of 10 percent for the lumbar disability, including with consideration of pain with motion or pain on flare-ups.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for an increased evaluation is denied. 

2.  Entitlement to an initial compensable rating for neuralgia, left sciatic nerve

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  The governing regulations further direct that an evaluation equal to mild, or at most, moderate incomplete paralysis is the maximum rating assignable for neuralgia when the involvement is wholly sensory.  38 C.F.R. § 4.124a, Note following DC 8412.

For the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Higher ratings are applicable with a greater severity of paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, respectively.  38 C.F.R. § 4.124a.  

Service treatment records disclose that the Veteran was treated in June 2005 for lower back pain and pain radiating into the left buttock.  The service treatment records reflect no further complaint of left lower extremity pain.

In his February 2010 claim, the Veteran reported that he had experienced pain down the left lower extremity and muscle spasms in the left lower leg in 2005 in service.  During VA outpatient evaluation in February 2010, the provider noted that the Veteran reported pain in the leg that began when his back "popped" in service.  On VA examination in April 2010, the Veteran reported that he had "some tingling and numbness" in the left mid-thigh.  There was no abnormality of sensation, vibration, or other tested neurologic function.  The examiner concluded that the Veteran had intermittent neuralgia of the left sciatic distribution.  

In his June 2010 disagreement with the noncompensable rating assigned for neuralgia, the Veteran did not describe specific symptoms of neuralgia.  He stated that he was entitled to a higher rating because he did not know how much worse the service-connected problems would get over the years.  

VA outpatient clinical records dated in 2010 and 2011 disclose no indication that the Veteran has sought medical treatment for neuralgia of the left lower extremity.  Therefore, those records do not provide evidence which supports a higher initial rating.  The records show that the Veteran has been treated for a variety of medical disorders, but do not disclose that any medication has been prescribed for left sciatic neuralgia.   

VA examination conducted in August 2011 disclosed that, although the Veteran had back pain, he denied upper or lower extremity symptoms.  The examiner stated that the Veteran reported no history of parasthesia or numbness.  The Veteran's gait was described as normal.  Deep tendon reflexes of both lower extremities were normal.  The Veteran reported constant, aching, lumbar pain, but denied that he had radiating pain, and stated that he was able to walk one to three miles.  The examiners did not identify muscle weakness or any neurologic abnormality of the left lower extremity

In short, no examiner who conducted an examination during the appeal period has found any objective abnormality of the left sciatic nerve or weakness of any muscle innervated by the sciatic nerve.  The Veteran is competent to report that he has occasional pain radiating down to the buttock and tingling in the left mid-thigh, since these are symptoms he experiences.  The credibility of his assertions is not under question.  The subjective complaints of neuralgia, that is, reports of impairment which is wholly sensory, may be evaluated as 10 percent disabling.  The Veteran's reports of such pain are credible to establish that he has intermittent symptoms of neuralgia.  

The Veteran submitted statements in March 2012 and February 2013.  Those statements do not include an assertion of increased severity of lumbar pain or functional loss since the most recent VA examination.

The Veteran has been granted service connection for neuralgia, left sciatic nerve, based on the assignment of a diagnosis in service.  However, no objective manifestations have been found since the Veteran's service.  Since the Veteran reports occasional pain in the left lower extremity, the Board, resolving reasonable doubt in the Veteran's favor, concludes that a compensable, 10 percent evaluation is warranted for neuralgia manifested by subjective reports of pain or tingling in the left lower extremity at times.  

A 10 percent evaluation is consistent with mild, wholly sensory neuralgia of the sciatic nerve.  The next higher rating, a 20 percent rating, is warranted if there is neuralgia analogous to a moderate degree of incomplete sciatic nerve paralysis.  Since the Veteran's complaints of left sciatic nerve neuralgia are not constant, and the Veteran does not describe frequent or essentially continuous pain, and does not manifested an objective finding of left sciatic nerve impairment, no criterion for a 20 percent evaluation of neuralgia is met.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent evaluation for left sciatic nerve neuralgia, but no higher evaluation, may be granted.  38 U.S.C.A. § 5107(b).  There is no reasonable doubt which allows an evaluation in excess of 10 percent.  

3.  Claim for an increased initial disability rating in excess of 30 percent for COPD

COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  The rating criteria are based on pulmonary function test (PFT) results.  Diagnostic Code 6604 provides for a 60 percent rating when the Veteran has a forced expiratory volume in one second (FEV-1) of 40 to 55 percent predicted, or; a FEV-1/forced vital capacity (FVC) ratio of 40 to 55 percent, or; a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  As the Veteran has no diagnosed cardiorespiratory limit, set forth in DC 6604 as including cor pulmonale, pulmonary hypertension, ventricular hypertrophy, and the like, so evaluation of maximum oxygen consumption is not required in this case.  The rating criteria under Diagnostic Code 6604 are disjunctive rather than conjunctive.  Thus, the Veteran may meet the criteria for a higher evaluation for COPD based on his FEV-1, FEV-1/FVC ratio, or through his DLCO(SB) measurement. 

The governing regulations direct that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why not.  38 C.F.R. § 4.96(d)(4).

The Veteran sought service connection for COPD by a claim submitted in July 2011.  In August 2011, PFT testing disclosed an FEV-1 of 96.2 percent of predicted, an FEV-1/FVC of 70 percent (post bronchodilator), and DLCO (SB) of 75.6 percent predicted.

The Veteran submitted statements in March 2012 and February 2013.  Those statements do not include an assertion of increased severity of pulmonary disability or functional loss of the lungs, since the examiner who conducted the August 2011 VA examination noted that the Veteran had rhonchi and wheezes and required medications.  The Veteran's statements reflect no increased severity of COPD since the last VA examination.

An FEV-1 of 96.2 percent warrants assignment of a noncompensable evaluation.  An FEV-1/FVC of 70 percent warrants a 30 percent evaluation.  A DLCO(SB) of 75.6 percent of predicted warrants a 10 percent evaluation.  One of the Veteran's PFT results falls within the range warranting a 30 percent evaluation.  However, the PFT results do not meet or approximate any criterion for a 60 percent evaluation.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  An evaluation in excess of 30 percent for COPD is not warranted.  

Other considerations 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his various disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected orthopedic, neurological, and respiratory disabilities has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Moreover, reference is made to a June 2010 statement wherein the Veteran contended that he should be granted higher initial ratings for his service-connected back and neuralgia disabilities because he will have pain the rest of his life, and because he doesn't know how much worse his neuralgia and his back pain will become.  In a February 2103 statement, the Veteran similarly contended that he should be granted a higher initial evaluation for COPD because he will have to live with the disability the rest of his life, and because "I also don't know what other problems it will cause for me in the future."  The Veteran did not allege that any of the three disabilities had increased in severity since his VA examinations or that his disability picture for any of the three disabilities was unusual.  He only appears to argue that the ratings should be higher to consider any future increases in severity.

The Board must also consider whether the schedular evaluation assigned for any disability at issue is inadequate.  That consideration must be separately applied to each disability at issue in this appeal.  Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013).  However, the Board may not assign an extraschedular evaluation in the first instance.  If an evaluation is inadequate, the Board must Remand the claim to the RO, so that the RO may refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Family members and friends submitted statement noting that there were certain activities the Veteran had previously enjoyed that he was no longer able to do, but none of these statements indicated that a disability had an unusual or unexpected impact on the Veteran's ability to function in his capacity as a college student.  The Board notes that, since higher ratings are available for each service-connected disability addressed in this decision, the Veteran may seek a higher evaluation when a specific disability increases in severity, but the possibility of an increase in severity does not warrant assignment of a higher initial schedular evaluation or referral for an extraschedular evaluation at this time.  For the reasons set forth above in the discussion as to each disability, the Board finds that the disability factors presented by each disability are encompassed in the schedular criteria.  

As noted above, in the Introduction, the Veteran's claims for separate grants of service connection for residuals of rib resection and scars residual to medical treatment of pulmonary disability have not been adjudicated, and the impairments resulting from those residuals may not be considered in determining whether a referral for extraschedular consideration is required for back pain, left sciatic neuralgia, or COPD.  

The schedular evaluations assignable for lumbar strain and for neuralgia in this case are not inadequate.  When comparing the Veteran's lumbar disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected lumbar strain, pain on motion and use, but without limitation of motion or degenerative changes, are encompassed in the symptoms described in the schedular rating.  

When comparing the Veteran's disability picture due to neuralgia with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected neuralgia, occasional pain in the left buttock and/or left leg, but without neurologic symptoms other than pain, and without paralysis or incomplete paralysis, are encompassed in the symptoms described in the schedular rating congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 10 percent rating for lumbar strain and the noncompensable evaluation for neuralgia assigned herein more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran is shown to have some decreased, but noncompensable limitation, motion of the spine due to pain, but a compensable evaluation has been granted based on pain.  

The Veteran is shown to have occasional complaints of pain in the left lower extremity due to left sciatic nerve involvement, but there is no evidence that the Veteran sought medical treatment or evaluation for neuralgia during this appeal.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In particular, the Board notes that the Veteran was hospitalized for a respiratory disorder during the pendency of this appeal, but no notation of complaints of lumbar sprain or of neuralgia or treatment for those disabilities in noted in the portions of the records of that hospitalization available for appellate review.  

The Veteran is shown to have some loss of lung capacity on pulmonary function testing.  That loss is the basis of the schedular rating assigned.  The rating schedule notes that pulmonary function may be evaluated with or without bronchodilators, so the Board finds that the Veteran's use of medication for COPD does not present an exceptional or unusual disability picture or impairment not encompassed in the rating schedule.  

The disabilities at issue present no impairment which is exceptional, unusual, or not encompassed in the rating schedule.  Referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.


ORDER

The appeal for an initial evaluation in excess of 10 percent for lumbar strain is denied.  

An increased, compensable, 10 percent evaluation, but no higher evaluation, is granted for neuralgia, left sciatic nerve, subject to the regulations governing monetary benefits. 

The appeal for an initial evaluation in excess of 30 percent for COPD is denied.  



______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


